Citation Nr: 0319540	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  99-22 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether a timely appeal was filed with respect to an 
October 2000 denial of entitlement to service connection for 
hepatitis C?

2.  Entitlement to an increased (compensable) rating for 
infectious hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
January 1974.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, denying the benefits herein sought.  
The Board in its March 2001 remand distinguished the 
veteran's service-connected infectious hepatitis or hepatitis 
A, from that of his hepatitis C.  It was also therein found 
that, despite evidence of a denial of the claim for service 
connection for hepatitis C by a decision review officer in 
October 2000, no statement of the case had ever been 
furnished to the veteran following entry of a notice of 
disagreement in January 2001, in contravention of Manlincon 
v. West, 12 Vet. App. 239 (1999).  The need for additional 
procedural and evidentiary development as to each of the 
issues on appeal was the basis for the Board's remand action.  

On remand, a statement of the case as to the RO's denial of 
his claim for service connection for hepatitis C was mailed 
to the veteran on July 11, 2001, and he did not perfect his 
appeal relating thereto until the RO's November 19, 2001 
receipt of his substantive appeal.  Also in July 2001, a 
request for a VA medical examination, as sought by the Board, 
was initiated, and it is evident that the veteran failed to 
report for such examination in or about September 2001.

Upon return of the case to the Board, a memorandum was 
prepared in April 2002 directing that the Board's evidence 
development unit obtain any documentation from the VA Medical 
Center in Erie, Pennsylvania, as to its efforts to schedule 
the veteran for a medical examination in September 2001.  The 
letter notifying the veteran of the September 2001 
examination was thereafter received by the Board and made a 
part of the record.  

In addition, the Board in January 2003 advised the veteran in 
writing that his substantive appeal with respect to the RO's 
adverse action involving his claim for service connection for 
hepatitis C appeared to be untimely, and he was therein 
requested to produce evidence or argument that such 
substantive appeal was filed on a timely basis.  No response 
to the Board's January 2003 correspondence was thereafter 
received.

Although the appeal of the October 2000 denial of service 
connection for hepatitis C is herein dismissed, the veteran's 
submission of November 2001 is a claim to reopen for the 
disorder in question.  As such, this matter is referred to 
the RO for appropriate consideration.


FINDINGS OF FACT

1.  By action of its decision review officer in October 2000, 
the RO denied entitlement to service connection for hepatitis 
C.

2.  Notice of the RO's action in October 2000 was mailed to 
the veteran on October 6, 2000. 

3.  On January 16, 2001, the representative submitted a 
notice of disagreement with the denial of entitlement to 
service connection for hepatitis C.

4.  A pertinent statement of the case was mailed to the 
veteran on July 11, 2001.

5.  A substantive appeal addressing the denial of entitlement 
to service connection for hepatitis C in October 2000 was not 
received by the RO prior to November 19, 2001.

6.  A timely substantive appeal was not received by the RO 
regarding the October 2000 denial of entitlement to service 
connection for hepatitis C.


CONCLUSION OF LAW

As a timely substantive appeal to the October 2000 action, 
denying entitlement to service connection for hepatitis C, 
was not filed, the Board is without jurisdiction to review 
the merits of claims presented.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.300, 
20.302, 20.303, 20.305 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is the Board's mandatory obligation to 
ascertain in each and every case, and at any juncture in its 
adjudication process, that it has jurisdiction over the 
subject matter presented.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  The fact that the RO erred in 
January 2001 in certifying such issue for review by the Board 
on its merits is not dispositive of this matter.  In this 
regard, the United States Court of Veterans Appeals (Court) 
held in Lozano v. Derwinski, 1 Vet. App. 184, 185-86 (1991), 
relying upon OPM v. Richmond, 496 U.S. 414 (1990), that a 
clerical error could not be relied on to estop VA from 
denying monetary benefits.  In Richmond, the Supreme Court 
held that the payment of government benefits must be 
authorized by statute; therefore, erroneous advice given by a 
government employee cannot be used to estop the government 
from denying benefits.  Richmond, 496 U.S. at 424; see 
Schweiker v. Hansen, 450 U.S. 785, 788-90 (1981).  

Notwithstanding the Board's obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the veteran.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  In this case, the Board in January 
2003 correspondence advised the veteran pursuant to 38 C.F.R. 
§ 20.903(c) (2002), of its intent to address such question 
and apprised him of the facts as they were then known and the 
legal authority governing the disposition of the timeliness 
issue.  It is significant that neither the veteran nor his 
representative provided any response to the Board's 
correspondence of January 2003.  

The question herein presented, that of the timeliness of 
filing of a substantive appeal, is by definition a legal one, 
and one governed not by the facts presented but by the 
controlling laws and regulations.  See Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).  The facts surrounding the 
issue of the timeliness of the veteran's substantive appeal 
are undisputed.  As such, there is found to be no possibility 
of prejudice to the veteran were the Board to proceed to 
address the question presented in an effort to ascertain 
whether the Board has jurisdiction.  Bernard.  Also, because 
the governing legal authority, and not the evidence, is 
dispositive of this matter, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) and its implementing regulations are not applicable 
and remand for their consideration by the RO is unnecessary.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

Analysis

An appeal to the Board is initiated by filing a timely notice 
of disagreement, and is perfected by filing a timely 
substantive appeal.  38 C.F.R. § 20.200.  A substantive 
appeal consists of a properly completed VA Form 9, Appeal to 
Board of Veterans' Appeals, or correspondence containing the 
necessary information.  38 C.F.R. § 20.202.  

To be considered timely, a substantive appeal must be filed 
within 60 days from the date that the RO mails the statement 
of the case to the appellant, within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, or within any extended 
time limits prescribed pursuant to a timely-filed request for 
extension of time.  38 U.S.C.A. § 7105(d); 38 C.F.R. 
§§ 20.302(b), 20.303.  The Court has held that, if the 
claimant fails to file a substantive appeal in a timely 
manner, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

The evidence of record shows that the RO's decision review 
officer in a rating decision of October 6, 2000, denied 
entitlement to service connection for hepatitis C, and to a 
compensable rating for infectious hepatitis.  Notice of this 
action was furnished to the veteran by the RO in its letter, 
dated October 6, 2000.  A supplemental statement of the case 
(SSOC), dated October 6, 2000, was furnished to the veteran 
as to both issues, despite the fact that a notice of 
disagreement had not by then been filed as to the denial of 
service connection for hepatitis C.  

The error on the RO's part in its improper issuance of the 
October 2000 SSOC as to the denial of service connection for 
hepatitis C does not estop the Board from assessing its 
jurisdiction, Lozano; OPM, and such error is not shown to 
have precluded the veteran from initiating an appeal or 
otherwise cut short the time in which a timely appeal could 
be filed.  The record does not otherwise denote any adverse 
effect upon any procedural or substantive right of the 
veteran, particularly given the Board's intervention through 
its March 2001 remand, by which all appellate rights of the 
veteran were safeguarded.  

The record reflects that an appeal of the October 2000 denial 
of service connection for hepatitis C was not initiated by 
the veteran until the RO's receipt on January 16, 2001, of a 
VA Form 1-646, Statement of the Accredited Representative in 
Appealed Case.  Therein, the veteran's intent to appeal the 
denial of service connection for hepatitis C was 
demonstrated.  As it was received within one year of the date 
of notice of the denial in October 2000, the veteran's notice 
of disagreement was timely filed.  

Following entry of the Board's remand in March 2001, a 
statement of the case was provided to the veteran as an 
attachment to correspondence mailed to him by the RO on July 
11, 2001.  As a further attachment to the July 2001 
correspondence, the RO included a VA Form 9, Appeal to the 
Board of Veterans' Appeals, and the cover letter accompanying 
the statement of the case requested that the veteran read the 
instructions on the VA Form 9 in order to comply with the 
time requirements for the submission of a substantive appeal.  
The VA Form 9 was instructive of the fact that the veteran 
had one year from the date the notice of decision had been 
mailed or, 60 days from the date that the statement of the 
case had been mailed, to file a timely substantive appeal.  
He was also informed of the possibility of requesting and 
receiving an extension as to the noted time limits, if 
circumstances so warranted.  

In this instance, however, a substantive appeal was not then 
received by the RO until November 19, 2001, well beyond the 
60-day period allotted from the time of issuance of the 
statement of the case, and the one-year appeal period which 
began on October 6, 2000.  Moreover, a request for an 
extension of time for the filing of the substantive appeal 
was not made within the required time frame.  See 38 C.F.R. 
§ 20.303.  

The envelope containing the veteran's substantive appeal is 
unavailable, but the presumption that the correspondence was 
mailed five days prior to the RO's receipt does not render 
the document in question timely filed.  In this regard, it is 
noted that November 19, 2001, was a Monday, but even with the 
preceding Saturday and Sunday being excluded, the presumed 
postmark date would not revert to a date as to fall within 
the 60-day period following the issuance of the statement of 
the case in July 2001 or the remainder of the one-year period 
beginning October 6, 2000.  38 C.F.R. §§ 20.302, 20.302, 
20.305, 20.306.  Based on the foregoing, it is evident that 
the veteran's substantive appeal was not timely filed.  

As well, the record reflects that the provisions of 38 C.F.R. 
§ 20.302(b) are not for application in this instance, as no 
additional evidence was received by the RO, following the 
issuance of the statement of the case in July 2001, within 
the time permitted to perfect an appeal, as would have 
required the RO to prepare and furnish an SSOC and possibly 
extend the period within which to timely file the substantive 
appeal.  See 38 C.F.R. § 20.302(b); VAOPGCPREC 9-97, 62 Fed. 
Reg. 15567 (1997).  

In the absence of a timely appeal to the October 2000 rating 
decision denying entitlement to service connection for 
hepatitis C, the Board lacks jurisdiction to consider the 
merits of the underlying claim and such claim must be 
dismissed.  Roy.  


ORDER

The appeal to the October 2000 denial of entitlement to 
service connection for hepatitis C is dismissed.


REMAND

As indicated above, in April 2002 the Board ordered further 
development regarding the veteran's claim of entitlement to 
an increased rating for infectious hepatitis without 
remanding the matter to the RO.  The above-noted development 
was sought pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  
Notably, however, on May 1, 2003, 38 C.F.R. § 19.9(a)(2) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  As 
additional evidence was obtained by the RO pertaining to the 
veteran's failure to appear for a scheduled VA medical 
examination, and as the RO has not considered such evidence 
in its adjudication of the veteran's claim for increase 
herein at issue, particularly in light of 38 C.F.R. § 3.655 
(2002), remand to the RO is required.

Hence, this case is REMANDED for the following action:

The RO should readjudicate the veteran's 
claim of entitlement to an increased 
rating for infectious hepatitis, based on 
all the evidence of record, inclusive of 
the June 2003 notice from the VA Medical 
Center in Erie, Pennsylvania, to the 
appellant to report for a VA medical 
examination.  Such readjudication should 
also be based on all dispositive legal 
authority, to include 38 C.F.R. § 3.655.  
If the benefit sought on appeal continues 
to be denied, the veteran and his 
representative must be provided with an 
SSOC citing all pertinent evidence and 
dispositive legal authority.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



